Citation Nr: 9926673	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-05 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for a perforation of the 
left tympanic membrane with mixed hearing loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973. 

This case comes before the Board of Veteran's Appeals (Board) 
from a March 1998 RO rating action which denied the veteran's 
claim for a compensable rating for his service-connected 
perforation of the left tympanic membrane while 
recharacterizing the disorder (as noted in the statement of 
the ISSUE, above) to include mixed hearing loss.  

Following a September 1998 RO hearing, a transcript of which 
is on file, an April 1999 decision by the hearing officer 
confirmed the March 1998 RO rating decision.  

The file also contains a transcript of the veteran's May 1999 
hearing before a member of the Board at the RO.  

During this May 1999 hearing, the veteran's service 
representative argued that an increased rating should be 
granted for the veteran's left ear disorder on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  While the 
file contains no evidence specifically supporting this 
assertion, it is alleged that the veteran's disorder has 
significantly impinged upon his ability to perform work-
related tasks.  In addition to the claim for an extra-
schedular rating, the veteran has raised the issue of service 
connection for left ear disorder to include hearing loss.  As 
neither of these issues has been addressed by the agency of 
original jurisdiction, both issues are referred to the RO for 
action deemed appropriate.  




REMAND

The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) (formerly known as the United 
States Court of Veterans Appeals) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).   Hence, VA has a duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The veteran has asserted that since his last VA examination 
in November 1997, his service-connected left perforated 
tympanic membrane with hearing loss has become more 
disabling, thereby warranting an evaluation in excess of the 
current noncompensable rating.  Specifically, the veteran has 
asserted that his left ear disorder has produced hearing loss 
which causes him to be unable to hear people, directions, and 
sounds that are integral to the performance of his work.  He 
further testified that he had not lost any promotions or pay 
as the result of hearing problems.  He also asserts that the 
service-connected left ear disorder prevents him from hearing 
when there is any background noise.  In light of the 
veteran's assertions of an increased disability since his 
last examination and in order to be sure that the disability 
due to the veteran's current left ear disorder is properly 
and fully evaluated, the veteran should be afforded the 
opportunity to undergo a new VA examination.  Caffrey v. 
Brown, 6 Vet.App. 377 (1994).  

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
The veteran indicated during his hearing that he had physical 
examinations through his work.  Noted in this regard is the 
lack of any clinical records regarding the ear since the VA 
examination in November 1997.  Ongoing treatment records or 
health records from the veteran's place of work, if 
available, should be obtained.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).

With respect to the veteran's claim for an increased rating 
for a disorder involving hearing loss, the Board notes that 
the regulations pertaining to rating hearing loss  were 
revised, effective in June 1999.  See 64 Fed. Reg. 25,202-
25,210. (May 11, 1999).  The Court has held that, where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  See also Baker v. West, 11 Vet.App. 163, 
168 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997) (per 
curiam order).

In this regard, the Board observes that the Secretary has not 
made a determination as to whether the prior regulations 
pertaining to rating hearing loss disabilities are more or 
less favorable to an appellant than the new regulations, and 
that the veteran's current claim was filed in September 1997, 
prior to the change in the rating criteria.  Therefore, 
proper adjudication of the veteran's claim would necessitate 
that the RO evaluate the veteran's claim anew employing the 
version most favorable to the veteran.

Review of the record reveals that the prior decisions were 
made before the change in regulations.  The new rating 
criteria have not been considered and the veteran has not 
been made aware of the change in law.  While the Board notes 
that the rating criteria did not change very much, the 
changes do involve rating speech discrimination which, as 
noted above, is one of the veteran's chief complaints.   In 
order to preserve the veteran's procedural rights in this 
regard, it will be necessary to appraise him of the old and 
new criteria for evaluating disability involving the ears, 
and give him an opportunity to make any arguments concerning 
his claim based on both the new and the old criteria.  See 
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  The RO must 
therefore review the case, applying the regulations most 
favorable to the veteran, whether new or old, issue a new 
rating decision and issue a supplemental statement of the 
case reflecting and referencing the new rating criteria.

In addition, the Board also notes that the veteran's last 
examination was performed in November 1997, and as such, it 
could not have contemplated the factors involved in the new, 
June 1999 criteria.  During his new VA examination, the 
examiner should be asked to provide information that allows 
the RO to properly rate the degree of disability due to the 
veteran's current left ear disorder under both the old and 
the new criteria.

In light of the above, and the fact that the newly amended 
regulations necessitate consideration of the veteran's claims 
under the more favorable criteria, the Board finds that the 
case must be returned to the RO for further development.  
Accordingly, this matter is remanded to the RO for the 
following:  

1.  With any needed assistance from the veteran, 
including obtaining signed releases, the RO should 
request up-to-date copies of the records of any 
pertinent medical evaluation or treatment, VA or 
non-VA, which he has received for his ear disorder 
since 1997, to the extent such records are not 
already on file.  All records so received should be 
associated with the claims folder. 

2.  After the preceding development has been 
accomplished, the veteran should be scheduled for a 
complete VA examination of the ears, to include 
audiometric examination of  his hearing, in order 
to determine any and all applicable diagnoses and 
to report all disabling symptomatology attributable 
to the service-connected left perforated tympanic 
membrane with hearing loss in light of the rating 
criteria for such disorders in effect before and 
after June 1999.  In scheduling this examination, 
the veteran should be advised of the consequences 
of his failure to report, as set out in 38 C.F.R. 
§ 3.655.  Before evaluating the veteran, the 
examiner must review the claims folder, including 
this Remand.   The examiner should be given a copy 
of both the new and the old rating criteria and he 
or she should be asked to provide information and 
comments that allow the RO to properly rate the 
veteran's disorder under each version.  In the 
course of the examination, all tests and studies, 
as deemed indicated by the examiner, should be 
conducted.  The examination report should reflect 
review of all pertinent material in the claims 
folder and include the complete rationale for all 
opinions expressed.

3.  After reviewing this record and conducting any 
additional development as may be logically 
indicated as a result of this review, or by any 
further communication received from the veteran, 
the RO should enter its determination as to whether 
an increased rating is warranted for the veteran's 
left ear disorder.  In doing so, the RO should 
consider the criteria in effect for rating such 
disorders, both prior to, and since June 1999.  If 
the decision remains adverse to the veteran, the RO 
should issue the veteran and his representative a 
supplemental statement of the case which should 
contain citation to the rating provisions for 
disorders of the ear and hearing loss that were in 
effect prior to, and since June 1999.  (If 
appropriate, this document should also include 
citation to 38 C.F.R. § 3.655 (b), which directs 
that when a claimant fails to report for an 
examination scheduled in conjunction with an 
original claim (other than one for compensation), a 
reopened claim for a benefit previously disallowed, 
or a claim for increase, the claim shall be 
denied.)  Thereafter, the veteran and his 
representative should be given a reasonable 
opportunity to respond with additional argument 
based on the information provided in this document, 
before the case is returned to the Board for 
further review.




Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












